Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/21 has been entered.
 
Response to Arguments
Applicant’s arguments filed 11/1/21 with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
All arguments have been addressed in the body of the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9. Claims 1-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (“Real-time street parking availability estimation”) in view of Sellschopp et al. (US2015/0123818A1, hereinafter “Sellschopp”) and Rosen (US 2017/0278023).
Xu discloses:
Regarding claim 1, Xu teaches training, by the computer using machine learning and training data, a crowd forecast model (Section 1 Para 3: "First, from training data, we build a transportation mode classification model in terms of mobility patterns [3]. Then, when parking is to be determined, sensor  that correlates a number of mobile devices and a number of vehicles with a number of parking spaces wherein the crowd forecast model incorporates the user preferences (detecting parking, Section 1 Para 2: "In this paper, we propose a solution, called PhonePark, which detects on-street parking availability using mobile phones carried by the drivers." Section 1 Para 5: "Now consider how PhonePark would use observations of mobile phones to estimate the number of available parking spaces in a street block." Section II Para 1: "A PSD runs on a mobile device. It detects when and where a driver parks/unparks and whether she pays for parking. When the PSD recognizes a parking or deparking activity, it submits a report to the PAE component indicating that a parking space is occupied or released. The PAE component aggregates the reports of individual PSDs to estimate the number of available parking slots in each street block." Mobile devices in vehicles are used to predict or detect parking availability in real-time. In other words, there is a correlation between mobile devices operating in vehicles in a parking lot and parking availability.) 
predicting, by the computer, parking availability at the one or more parking locations based on applying the crowd forecast model (Section I Second Last Para: "In addition to the HAP construction algorithm, we also introduce other algorithms wherein the crowd forecast model identifies, determines, and predicts an occupancy of the one or more parking locations based on at least one of accelerometer, gyroscope, and GPS data of one or more mobile devices indicating that the one or more mobile
devices have started or stopped motion within a vehicle (Conclusion: “For parking status detection, we propose a cost effective solution that utilizes mobile phone sensors such as GPS, accelerometer, and Bluetooth sensors." Section Ill Para 1: "This method utilizes the Bluetooth connection between the driver's mobile phone and the car to detect parking/deparking activities ... On the other hand, when the engine is stopped or the owner goes away from the car for a short distance (~10 meters), the Bluetooth connection between the mobile phone and the car is broken. Thus, if the Bluetooth connection between the driver's phone and the car is broken, then it can be inferred that the driver parks the car ...” Based on the Bluetooth connection, parking status of the car can be determined. It is also identified if Bluetooth/mobile phone connection operating 
	Xu does not explicitly teach A method for predicting parking availability, the method comprising: 
receiving, by a computer, a destination and one or more user preferences wherein the user preference includes electric vehicle charging availability;
identifying, by the computer, one or more parking locations within a threshold distance of the destination; 
identifying, by the computer, one or more electric vehicle charging stations within the one or more parking locations; 
wherein the crowd forecast model includes the one or more private parking locations having the available rates and times that are within the user preferences.

Sellschopp, teaches A method for predicting parking availability, the method comprising: (Para 0001: "In particular, the present disclosure is directed to a system, components and methodologies that enable in-vehicle access to information from a plurality of parking information sources regarding the availability of parking spaces monitored by those sources.") 
receiving, by a computer, a destination (Para 0027: "For example, suppose a driver chooses a destination and uses his vehicle navigation system to direct his driving to the specified  and one or more user preferences (“Alternatively, weighting factors may be determined by monitoring and analyzing in preference analysis engine 360 factors indicative of driver preferences”, 0050 or 0035);
identifying, by the computer, one or more parking locations within a threshold distance of the destination (“system may determine that the driver routinely selects from among the spaces closest to the destination without regard to cost, and then recommend available spaces closest to the destination. The system may be operative to detect one or more thresholds, such as a parking price threshold, a distance from destination threshold, or the like, and take those factors into account in making recommendations”, 0050)
identifying, by the computer, one or more [not electric vehicle charging stations] (Para 0043 and 0044: “Some drivers may prefer a certain type of parking, such as on-street parking, metered parking, or an outdoor lot, and a covered parking structure, Valet parking, etc., when looking for a parking space near their destination...Driver's personal parking preferences may be influenced by different factors. Such factors can 
wherein the crowd forecast model includes the one or more private parking locations having the available rates and times that are within the user preferences (Para 0043 and 0044: Some drivers may prefer a certain type of parking, Such as on-street parking, metered parking, or an outdoor lot, and a covered parking structure, Valet parking, etc., when looking for a parking space near their destination. Thus, in accordance with an embodiment, a driver's personal parking preferences may be taken into account. Driver's personal parking preferences may be influenced by different factors. Such factors can include, for example, the traffic patterns common to a particular area and/or a particular time of day, the character of the neighborhood, the price to park.”) Sellschopp considers a plurality of different driver preferences (pricing to park and time of parking) in their pricing availability model. Crowd forecast model was taught by Xu as discussed above).
	Rosen teaches that parking spots may include electric charging stations (“ a driver 12 may connect to parking event and reservation manager 120 via any suitable means, such as, but not limited to, an “App” on a smartphone, a tablet, a website, a car computer application, sending an SMS to a designated telephone number, a public or private telephone, an IVR (integrated voice response) system, a call center, parking stations, etc., and may provide at least a destination and a license plate number of the vehicle wishing to park. In addition, driver 12 may input any preferences s/he may have, such as for a covered parking spot, or one with an electric charging facility”, 0105, 0141, 0156).

It would have been obvious to combine the references before the effective filing date of the invention because they are in the same field of endeavor and it would have been obvious to one of ordinary skill in the art to combine the parking prediction model of Xu with parking type, electric charging parking locations, threshold distances between parking spots and destinations, and driver’s preference (time and pricing to park) of Sellschopp to include in the prediction model to suggest 

Regarding claim 2, 
Sellschopp also teaches wherein identifying the one or more parking locations within the threshold distance of the destination is based on the one or more user preferences (Para 0035: “...system for obtaining information regarding a current need for a parking space, gathering parking information from a plurality of sources, optionally obtaining driver parking preference information, obtaining vehicle location information, analyzing these data, and providing information, predictions and notifications regarding parking availability for the driver to review.” Para 0050: “The system may be operative to detect one or more thresholds, such as a parking price threshold, a distance from destination threshold, or the like, and take those factors into account in making recommendations.” System identifying the parking location based on user preference and threshold distance from the destination.).

Regarding claim 3,
Xu also teaches wherein for a parking location of the one or more parking locations, the crowd forecast model correlates a number of mobile devices and a number of vehicles with a number of parking spaces (Section 1 Para 5: “Now consider how PhonePark would use observations of mobile phones to estimate the number of available parking spaces in a street block.” Section III Para 1: “This method utilizes the Bluetooth connection between the driver’s mobile phone and the car to detect parking deparking activities...Thus, if the Bluetooth connection between the driver’s phone and the car is broken, then it can be inferred that the driver parks the car. If the Bluetooth connection is established, then it can be inferred that the driver deparks.” Section | Last Para: “In summary, this paper makes the following scientific contributions: (1) Algorithms to detect the status of street parking slots. These include parking/deparking detection by transportation mode transitions, Bluetooth pairing, and parking pay-by-phone piggyback.” Algorithm uses Bluetooth/mobile phone real- time connection data in vehicles to determine number of available parking spaces. In other words, algorithm uses a correlation between mobile phone activity in the car with the parking spaces availability.).

Regarding claim 4,
Sellschopp also teaches wherein the number of mobile devices is determined by comparing locations of one or more mobile devices with a location corresponding to the parking location (Para .

Regarding claim 7, 
Xu also teaches further comprising: refining, by the computer, the crowd forecast model by verifying the predicted parking availability through determining whether features indicative of vehicle movement exhibited by a mobile device associated with the received destination stop in the parking location (Section III Para 1: “This method utilizes the Bluetooth connection .

10. Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xu et al. (“Real- time street parking availability estimation”) in view of Sellschopp Rosen and further in view Nix (WO 2017192144 A1).

Regarding claim 5,
Sellschopp also teaches wherein number of vehicles is determined by: global positioning system information associated with one or more mobile devices (Para 0040: “A global positioning system (GPS) module 330 may be included in the system that is operable to determine a geographic position of the vehicle, such as by communicating with a plurality of GPS satellites and triangulating the vehicle's position based on the satellites’ respective positions.” GPS will provide the vehicle position data to the prediction system which can determine the number of vehicles in the specific location using this GPS data.) and determining, by the computer, whether the features indicative of vehicle travel begin or stop within the parking location (Para 0033: “Following location of a parking spot and the driver parking and turning off his ignition, information indicating this behavior could be sent to the parking availability information and prediction system server(s)...” Para 0027: “When the driver approaches the destination, he slows down and looks for parking, which is an indication that the driver is looking for parking.” Prediction system uses the information regarding 

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the parking prediction model of Xu with parking type, electric charging stations, threshold distance, driver’s preference (time and pricing to park) and GPS of Sellschopp to include in the prediction model to suggest available spaces closest to the destination to save time or suggest available spaces which are least expensive (Sellschopp, Para 0050).

Neither Xu nor Sellschopp explicitly teach identifying, by the computer, features indicative of vehicle travel based on accelerometer, gyroscope.

Nix, however, teaches identifying, by the computer, features indicative of vehicle travel based on accelerometer, gyroscope (Para 0028: “...determine the position and orientation of the host vehicle based on the output of a positioning sensor 213, for example. Examples of positioning sensors include mechanical sensors such as accelerometers, gyroscopes, inclinometers, image sensors such as cameras, and the like.”).



Regarding claim 6,
Sellschopp also teaches wherein the number of available parking spaces is determined by at least one of applying, by the computer, image and data processing techniques to one or more online resources detailing the parking location for references made to parking (Para 0018: “Depending on city and location, parking data may be made available online by a private parking lot or parking structure owner or operator, by a city in connection with city owned or regulated lots, on-street metered parking, etc.” Para 0038: “In operation, processor 310 fetches and executes instructions and information, and generates and transfers information to and from other resources coupled to or in data communication with the processor.” Para 0036: “In accordance with an alternative embodiment, the components are at least partially or completely included in a mobile processing device, e.g., a special purpose computer or a mobile phone of the driver” Number of parking spaces is determined by online applying, by the computer, data processing techniques to information retrieved from one or more mobile devices determined to be within the parking location (Para 0036: “In accordance with an alternative embodiment, the components are at least partially or completely included in a mobile processing device, e.g., a special purpose computer or a mobile phone of the driver.” Para 0038: “In operation, processor 310 fetches and executes instructions and information, and generates and transfers information to and from other resources coupled to or in data communication with the processor.” A data communication mechanism attached to the processer can help pass the data to processor to process. A mobile processing device is also included from which data can be transferred to computer system for further processing.). 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the parking prediction model of Xu with parking type, threshold distance between electric charging stations and destinations, driver’s preference (time and pricing to park), and image and data processing of Sellschopp to include in the prediction model to suggest available spaces closest to the destination to save time or suggest available spaces which are least expensive (Sellschopp, Para 0050).

Neither Xu nor Sellschopp explicitly teach applying, by the computer, image and data processing techniques to one or more images of the parking location for features indicative of one or more parking spaces.

Nix, however, teaches applying, by the computer, image and data processing techniques to one or more images of the parking location for features indicative of one or more parking spaces (Para 0113: “...comprising a front camera, a left side camera, a right side camera, a rear camera, a display, a positioning sensor; and an image processing device operatively connected to the cameras and to the display.” Para 0023: “The virtual camera position may combine data received from one or more real cameras (parts of the virtual camera position that are in view of the real camera) with virtual reality renderings of the host vehicle... In some examples, the view displayed via the display 208 may additionally include parking lot lane markings, curbs, traffic signs, traffic lights, pot holes, speed bumps, pedestrians, surrounding vehicles, and the like.” An image and data processing mechanism is connected with the camera. The camera can also provide images inclusive of the parking lot as 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the parking prediction model of Xu as modified by Sellschopp with the image processing of parking spaces of Nix to understand the parking status, condition, safety, and availability at parking lot (Nix Para 0023).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID R VINCENT/Primary Examiner, Art Unit 2123